Citation Nr: 1809557	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to August 24, 2015, and in excess of 70 percent thereafter.  

2.  Entitlement to an effective date prior to August 24, 2015, for the entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The appeal was subsequently transferred to the RO in Seattle, Washington.

In September 2015, the RO granted an increased rating of 30 percent for PTSD prior to August 24, 2015, and 70 percent thereafter.  

In March 2016, the RO granted an earlier effective date of August 24, 2015, for TDIU.  

The Board recognizes that there has been some communications regarding the parameters of this appeal, to include that included in a February 2016 Report of General Information.  The Board finds that the issues address contemplate the questions remaining in appellate status in compliance with relevant regulations.

The Board notes that the Veteran requested a videoconference hearing.  In a July 2017 letter, the Veteran's representative cancelled his hearing request.  Under 38 C.F.R. § 20.704 (e), a request for a hearing may be withdrawn by the Veteran at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).  


FINDINGS OF FACT

1.  Prior to October 22, 2014, the Veteran's PTSD manifested with anger, dysphoric mood, crowd avoidance, flashbacks, irritability, depression, and anxiety.  

2.  From October 22, 2014, the Veteran's PTSD manifested with depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicide ideations.  

3.  Prior to October 22, 2014, the Veteran was not precluded from securing or maintaining substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to October 22, 2014, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, DC 9411 (2017).

2.  From October 22, 2014, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, DC 9411 (2017).

3.  The criteria for an award of a TDIU due to service-connected disabilities for the period beginning October 22, 2014 are met.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal as to the claims, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided several VA examination regarding his claims in May 2011, August 2015, and November 2015.  The Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.  

II.  Increased Rating - PTSD 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.§1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 .

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9411 (PTSD).  The General Rating Formula is as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

He indicated that he had been able to maintain gainful employment since discharge.  The Veteran stated that he had occasional personality conflicts with others, particularly supervisors. He also had a general tendency to become angry or irritable.  The Veteran had a fiancé, which was his third romantic relationship since service.  Although he had a couple really good friends, there were limitations in his social activities.

In May 2011, he indicated that he had been able to maintain gainful employment since discharge.  The Veteran stated that he occasionally had personality conflicts with others, particularly supervisors.  He demonstrated a general tendency to become angry or irritable.  The Veteran had a fiancé, a couple really good friends, and he was socially active in many ways.  He reported that his depression at a 2 on a scale of 10.  The Veteran noted that he experienced intermittent passive suicidal ideation.  His symptoms included anger, dysphoric mood, crowd avoidance, flashbacks, irritability, depression, and anxiety.

In October 2014, treatment records show the Veteran was seen in the ER.  The Veteran reported that he was going through a tough time and he had been furloughed from his job for several months.  He was sitting at home with a razor thinking about cutting himself but he could not bring himself to do it.  He stated that his wife removed the gun from their home because she was worried about him.  The Veteran was open to being hospitalized.  

In August 2015, a VA examiner determined his PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His alcohol and substance abuse were in remission, and the examiner concluded they were coping mechanisms for his PTSD.  The Veteran had been married for four years and had three stepchildren and three step-grandchildren.  He preferred to avoid being around people.  The Veteran reported conflicts with his coworkers because of his negative communication style.  His symptoms included a depressed mood, anxiety, panic attacks, difficulty adapting to stressful circumstances, and suicidal ideation.  

The Board notes this examiner did not review the record.  An additional VA examination was conducted in November 2015.  

In November 2015, a VA examiner found the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  He was socially isolated and stated that he did not like to be around people because he would get agitated.  He reported that he last worked in July 2014 because a project ended.  He was a metallurgist.  The Veteran told the examiner that he thought about suicide the previous week but he did not have any plans to act on his thoughts.  The examiner noted that his symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD more accurately reflects a 30 percent disability rating prior to October 22, 2014, and a 70 percent disability rating thereafter.  Prior to October 22, 2014, the Veteran's symptoms were anger, dysphoric mood, crowd avoidance, flashbacks, irritability, depression, and anxiety.  The evidence shows the Veteran had a fiancé and friends, and was socially active.  In addition, he was able to maintain a fulltime time job.  The Board finds a 30 percent rating is appropriate prior to October 22, 2014.  

From October 22, 2014, the Veteran had increasing suicide ideations.  Although the Veteran continued to work, he reported social isolation and workplace conflicts.  A higher rating is not warranted because the Veteran does not have total occupational and social impairment.  The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability from October 22, 2014, most nearly approximates a 70 percent rating for PTSD.  The Board has considered the lay and medical evidence of the occupational and social impairment.   

Considering the evidence from the earlier period, the Board is cognizant that the Veteran indicated in the May 2011 VA examination  that he had a history of passive ideation.  Service connection is in effect from February 2011, a few months before this examination.  The Board has considered this evidence of suicidal ideation and this symptom is only listed in the 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  As outlined by the Court, the Board's role is to evaluate the overall impact of the symptoms of the service-connected psychiatric disability on the Veteran's social and occupational impairment.  Considering the evidence from this period, fully considering all the medical and lay evidence of all symptoms to include the suicidal ideation (considered in light of the other symptoms and indications of ability to daily function), the Board finds that the Veteran's overall social and occupational impairment was contemplated by the 30 percent rating.

Accordingly, the Board finds that entitlement to a disability rating of 30 percent is warranted prior to October 22, 2014, and a 70 percent rating is warranted thereafter.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2016).

III.  Earlier Effective Date

The Veteran argues that he is entitled to an effective date prior to August 25, 2014 for the award of TDIU, presumably in July 2014, when he reported his disability affected full-time employment and that he was too disabled to work.  See October 2015 Veteran's Application for Increased Compensation Based on Unemployability.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After review of the record, the Board finds that the claim for an earlier effective date for the award of TDIU is warranted.  He was granted a TDIU on August 24, 2015, which was his previous effective date for his increased evaluation of 70 percent for PTSD.

The Veteran's application for TDIU was first received on October 6, 2015.  Prior to that date, he was service connected for PTSD, evaluated as 70 percent disabling (as granted above); degenerative joint disease in the right knee, evaluated as 10 percent disabling; degenerative joint disease in the left knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and residuals of repair of nasal deformity and septal deviation, evaluated as 0 percent disabling.  Thus, he had a combined disability rating of 80 percent, and the minimum schedular criteria for TDIU were met prior to October 6, 2015.  38 C.F.R. § 4.16(a).

The record shows the Veteran was last employed on September 10, 2014, although his application stated he stopped working in July 2014.  His last employer reported that the Veteran's employment was terminated because funding for the project was cut.  He also stated that the Veteran did not like people behind him and he startled easily from loud noise, which caused him stress.  His work history shows continued employment as a metallurgist since the 1997.  At the August 2015 VA examination, the Veteran reported that he held five jobs in 18 years as a metallurgist, most of which ended due to the economy.  He has not reported any substantial gainful employment or seeking any substantial gainful employment since that time.  

Given the foregoing, the proper effective date for TDIU is the date of grant of an increased rating for PTSD.  See 38 U.S.C. §§ 5107(b), 5110(a), (b); 38 C.F.R. § 3.400.  Therefore, the assignment of an effective date of October 22, 2014 for an award of TDIU is correct.  As documented above, the Veteran's PTSD increased in severity in October 2014 as documented in treatment records.  Although the Veteran left employment the month before, considering all the evidence of record, both lay and medical, that the Veteran's PTSD rose to a level of severity to prevent substantially gainful employment in October 2014; the Board has considered the question of TDIU as part and parcel of the PTSD prior to the filing of the formal claim for TDIU benefits


ORDER

Entitlement to a rating in excess of 30 percent for the Veteran's PTSD prior to October 22, 2014 is denied.  

Entitlement to a rating of 70 percent for the Veteran's PTSD from October 22, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an effective date October 22, 2014, for the award of a TDIU due to service-connected disabilities, is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


